Citation Nr: 0724012	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-22 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to service connection for a psychiatric disorder, 
variously diagnosed as dysthymic disorder, major depressive 
disorder, and generalized anxiety disorder.


REPRESENTATION


Appellant represented by:	The American Legion


LAW CLERK FOR THE BOARD


C. Auringer, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1982 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

As a preliminary matter, the veteran's diagnoses have changed 
during the pendency of his claim.  The issue has been 
recharacterized accordingly.

FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
psychiatric disorders, to include dysthymic disorder, major 
depressive disorder, and generalized anxiety disorder are 
medically related to his military service.
 

CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his major 
depressive and anxiety disorders were incurred in his active 
duty service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103(A), 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the agency of 
original jurisdiction (AOJ) has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2006).  As will be discussed below, the 
Board finds that service connection for a psychiatric 
disorder is warranted; therefore, a full discussion of 
whether VA met these duties is not needed.  It is important 
to note, however, that although the record reflects that the 
AOJ has not provided notice with respect to the initial 
disability rating and effective date elements of the claim, 
those matters are not currently before the Board and the AOJ 
will have the opportunity to provide the required notice 
before its decision.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Service Connection

A service-connected disability is one that was incurred in or 
aggravated during active service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (2006).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  

To establish direct service connection, three elements must 
be established.  There must be medical evidence of a 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the disability.  See 
38 C.F.R. § 3.303 (2006); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The veteran contends that his current psychiatric 
disabilities were caused by the long-term effects of the in-
service injuries he suffered after being hit by a train in 
Germany in 1983.  See Notice of Disagreement, October 2003.  
The record substantiates that the veteran has current 
psychiatric disabilities and that he suffered physical 
injuries as a result of being hit by a train in service, 
thereby satisfying the first two elements of service 
connection.  See VA Mental Disorder Exam, June 2003; VA 
Medical Record, October 2003; Service Medical Records.  

Regarding the nexus requirement, two competent medical 
opinions are of record which differ on the question of the 
etiology of the veteran's psychiatric disorders.  
A VA examination was conducted in June 2003 which yielded 
diagnoses of dysthymic disorder, major depressive disorder, 
and generalized anxiety disorder.  The examiner opined that 
"there are multiple factors which contribute to his 
psychological distress and only a small percentage could be 
attributed to the actual injuries sustained in 1983 and 
resulting pain and lifestyle changes or lifestyle 
consequences of this pain."  The examiner subsequently 
concluded that "it is not as likely as not that his 
depression and or anxiety symptoms are military related or 
service related."  See E-mail from examiner to VBASPETE 
(July 23, 2003).  Where the examiner completed a review of 
the claims file, examined the veteran, and provided 
sufficient basis for his opinion, this opinion is deemed 
credible. 

The second opinion is that of the veteran's treating VA 
psychologist, in which she states that the veteran's 
depression "stems in part from physical injuries he 
sustained while active duty Army."  See Medical Record, 
October 2003.  The psychologist went on to provide a basis 
for that opinion by explaining that the veteran has chronic 
pain and physical limitations secondary to the train accident 
which are "direct factors in the social anxiety and 
depression he struggles with today."  This opinion is deemed 
credible as it is based on the psychologist's two year 
history of treating the veteran on a twice-weekly basis and 
her access to the veteran's five year psychiatric treatment 
record.  She, too, provided a reasonable basis for the 
opinion. 

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners, who properly relied on the events documented in 
the veteran's military records and medical records, as 
sufficient to place the evidence in equipoise as to whether 
there is a nexus, or link, between the veteran's currently 
diagnosed psychiatric disorders and his active duty military 
service.  Under the circumstances, giving the benefit of the 
doubt to the veteran, the Board concludes that the veteran's 
depressive and anxiety disorders were incurred in service.  

 

	

(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a psychiatric disorder 
is granted.



____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


